Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The unaudited pro forma condensed combined balance sheet at June 30, 2014 and the unaudited pro forma condensed combined statements of operations for the six months ended June 30, 2014, and for the year ended December31, 2013 presented herein are based on the historical financial statements of Innovative Food Holdings, Inc.(“Innovative”) and The Fresh Diet,Inc. (“The Fresh Diet”)after giving effect to Innovative’s acquisition of The Fresh Diet (the “Acquisition”) and the assumptions and adjustments described in the accompanying notes to these unaudited pro forma condensed combined financial statements. The unaudited condensed combined pro forma balance sheet data assume that the acquisition took place on June 30, 2014 and combineunaudited consolidated balance sheets of Innovativeand The Fresh Diet as of June 30, 2014. The unaudited pro forma condensed combined statement of operations data for the six months ended June 30, 2014 combine the historical unaudited consolidated statement of operations of Innovative and The Fresh Diet for the six months ended June 30, 2014. The unaudited pro forma condensed combined statement of operations data for the six months ended June30, 2014 give effect to the merger as if it occurred on January1, 2014. The unaudited pro forma condensed combined statement of operations data for the year ended December31, 2013 combine the historical consolidated statement of operations of Innovative and The Fresh Diet for the year ended December31, 2013. The unaudited pro forma condensed combined statement of operations data for the fiscal year ended December31, 2013 give effect to the merger as if it occurred on January1, 2013. The unaudited pro forma condensed combined financial statements include adjustments, which are based upon preliminary estimates, to reflect the allocation of the purchase price to the acquired assets and assumed liabilities of The Fresh Diet. The final allocation of the purchase price will be determined after the completion of the acquisition and will be based upon actual net tangible and intangible assets acquired as well as liabilities assumed. The preliminary purchase price allocation for The Fresh Diet is subject to revision as more detailed analysis is completed and additional information on the fair values ofThe Fresh Diet’s assets and liabilities becomes available. Any change in the fair value of the net assets of The Fresh Diet will change the amount of the purchase price allocable to goodwill. Additionally, changes in The Fresh Diet’s working capital, including the results of operations from June 30, 2014 through the date the transaction is completed, will change the amount of goodwill recorded. Final purchase accounting adjustments may differ materially from the pro forma adjustments presented here. The unaudited pro forma condensed combined financial statements do not give effect to the potential impact of current financial conditions, regulatory matters or any anticipated synergies, operating efficiencies or cost savings that may be associated with the acquisition. The unaudited pro forma condensed combined financial data also do not include any integration costs, cost overlap or estimated future transaction costs, except for fixed contractual transaction costs that the companies expect to incur as a result of the acquisition. In addition, as explained in more detail in the notes to the unaudited pro forma condensed combined financial statements, the acquisition date fair values of the identifiable assets acquired and liabilities assumed reflected in the unaudited pro forma condensed combined financial statements are subject to adjustment to reflect, among other things, the actual closing date, and may vary significantly from the actual amounts that will be recorded upon completion of the acquisition method accounting. The historical financial information has been adjusted to give effect to events that are directly attributable to the Acquisition, factually supportable and, with respect to the statements of operations, expected to have a continuing impact on the results of the combined company. These unaudited pro forma combined financial statements should be read in conjunction with the historical financial statements and accompanying notes of The Fresh Diet (contained elsewhere in this Form 8-K), and Innovative’s historical financial statements and accompanying notes appearing in its periodic SEC filings including the Company’s Annual Report on Form 10-K for the year ended December31, 2013, and its Quarterly Report on Form 10-Q for the three and six months ended June 30, 2014. The adjustments that are included in the following unaudited pro forma combined financial statements are described in Note 2 below, which includes the numbered notes that are marked in those financial statements. Unaudited Pro Forma Condensed Combined Balance Sheet As of June30, 2014 Innovative Food Holdings, Inc. and Subsidiaries The Fresh Diet, Inc. Pro Forma Adjustments Note Pro Forma Combined ASSETS Current Assets Cash and cash equivalents $ Accounts receivable, net - Due from shareholders and affiliates - - Supplies and inventory - Other current assets Total current assets Property and equipment, net - Investment Other intangible assets Goodwill Intangible assets, net Total assets $ LIABILITIES AND EQUITY (DEFICIT) Current liabilities Accounts payable and accrued liabilities $ $ Accrued liabilities - related parties Deferred revenue - ) Accrued interest Accrued interest, related parties Notes payable, current portion - net of discount - Notes payable - related parties, current portion - Total current liabilities ) Note payable - long term portion, net of discount Notes payable to shareholders - Total liabilities ) Equity (deficit) Preferred stock, $0.0001 par value, 10,000,000 shares authorized, no shares issued or outstanding as of June 30, 2014 - - Common stock ) Additional paid-in capital - Treasure stock, 486,254 shares as of June 30, 2014 ) - - ) Accumulated deficit ) ) ) Total shareholders’ equity (deficit) Non-controlling interest in variable interest entities - Total equity (deficit) ) Total liabilities and equity (deficit) $ See accompanying notes to the unaudited pro forma condensed combined financial statements. Unaudited Pro Forma Condensed Combined Statement of Operations For the Six Months Ended June30, 2014 Innovative Food Holdings, Inc. and Subsidiaries The Fresh Diet, Inc. Pro Forma Adjustments Note Pro Forma Combined Revenue $ $ $ - $ Costs and Expenses Cost of revenue Labor costs Selling, general, and administrative Depreciation and amortization Total costs and expenses - Incomefrom operations Other (income) expense: Other (income) ) - - ) Interest expense - Total other (income) expense - Consolidated income (loss)before income taxes ) ) Income tax expense - Consolidated net income (loss) $ ) $ ) Less net loss attributable to non-controlling interest in variable interest entities ) ) Net income attributable to shareholders $ $ $ ) Net income (loss) per share - basic $ $ ) Net income (loss) per share - diluted $ $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes to the unaudited pro forma condensed combined financial statements. Unaudited Pro Forma Condensed Combined Statement of Operations For the Year Ended December 31, 2013 Innovative Food Holdings, Inc. and Subsidiaries The Fresh Diet, Inc. Pro Forma Adjustments Note Pro Forma Combined Revenue $ $ - $ Costs and Expenses Cost of revenue - Labor costs Selling, general, and administrative - Gain on sale of subsidiary assets ) ) Depreciation and amortization Write-off of property and equipment Total costs and expenses Income (loss)from operations ) ) Other (income) expense: Interest expense Other (income) - ) ) Total other (income) expense Consolidated net (loss) before taxes ) ) ) Income tax provision - Consolidated net loss $ ) $ ) ) $ ) Less net income attributable to non-controlling interest in variable interest entities - ) ) Net loss attributable to shareholders $ ) $ ) ) $ ) Net income (loss) per share - basic $ ) $ - $ ) Net income (loss) per share - diluted $ ) $ - $ ) Weighted average shares outstanding - basic - Weighted average shares outstanding - diluted - See accompanying notes to the unaudited pro forma condensed combined financial statements. NOTES TO UNAUDITED PROFORMA CONDENSED COMBINED FINANCIAL STATEMENTS 1. Purchase Price Pursuant to the Merger Agreement, the Innovative Food Holdings, Inc. (“Innovative”) acquired The Fresh Diet, Inc. (“The Fresh Diet”) through a reverse triangular merger.The purchase price under the terms of the Merger Agreement was10,000,000 shares of the Innovative’s common stock. The pro forma condensed combined balance sheet as of June 30, 2014 reflects the following allocation of the total purchase price to The Fresh Diet’snet tangible, with the residual allocated to intangible assets: 10,000,000 sharesofcommon stock $ Total purchase price $ Tangible assets acquired $ Liabilities assumed Net tangible assets ) Other intangible assets Goodwill Total purchase price $ 2. Pro Forma Adjustments The pro forma condensed combined financial statements are based upon the historical consolidated financial statements of Innovative and The Fresh Dietand certain adjustments which Innovative believes are reasonable to give effect to the Fresh Dietacquisition. These adjustments are based upon currently available information and certain assumptions, and therefore the actual adjustments will likely differ from the pro forma adjustments. The pro forma condensed combined financial statements were prepared using the acquisition method of accounting for the business combination. As discussed above, the purchase price allocation is considered preliminary at this time. However, Innovativebelieves that the preliminary purchase price allocation and other related assumptions utilized in preparing the pro forma condensed combined financial statements provide a reasonable basis for presenting the pro forma effects of the Artisan acquisition. Innovative believes there are no adjustments, in any material respects, that need to be made to present The Fresh Diet financial information in accordance with U.S. GAAP, or to align The Fresh Diet’s historical accounting policies with Innovative’s accounting policies. The following pro forma adjustments are included in the unaudited pro forma condensed combined balance sheet and statements of operations: To record the net 10,000,000 shares of Innovative common stock valued at $14,000,000 issuable pursuant to the terms ofthe acquisition. To eliminate The Fresh Diet equity and accumulated deficit. To adjust the acquired deferred revenue of The Fresh Diet. To record amortization on the acquired intangible assets of The Fresh Diet. To record the issuance of 1,585,000 shares of common stock for proceeds of $1,585,000.
